              Case 2:20-cv-01560-BHS Document 16 Filed 02/23/21 Page 1 of 3




 1                                                                                Hon. Benjamin H. Settle

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9   CITY OF SEATTLE, et al.,

10                                  Plaintiffs,
                                                          Civil Action No. 2:20-cv-01560-BHS
11                  vs.
                                                          CONSENT MOTION TO EXTEND
12   JOSEPH R. BIDEN, in his capacity as President        DEADLINES
     of the United States, et al.,
13                                                        NOTE ON MOTION CALENDAR:
                                  Defendants.             February 23, 2021
14

15

16          On January 20, 2021, new leadership assumed responsibility for the Executive Branch,

17   including Defendants Joseph R. Biden, President of the United States, and the heads of the U.S.

18   Office of Management and Budget, U.S. Department of Justice, U.S. Department of Homeland

19   Security, and Federal Transit Administration. To afford these officials sufficient time to become

20   familiar with the issues in this case, Defendants respectfully request a further 7-day extension of their

21   deadline to respond to Plaintiffs’ complaint, moving that deadline from February 25, 2021, to March

22   4, 2021. Defendants further request a 7-day extension of each of the three deadlines listed in this

23   Court’s February 9, 2021 order, see ECF 14 at 3, which modified the deadlines set forth in this



      1 – CONSENT MOT. TO EXTEND DEADLINES, No. 2:20-cv-01560-BHS            U.S. Department of Justice
                                                                             1100 L St. NW, Washington, DC 20005
                                                                             (202) 514-2356
               Case 2:20-cv-01560-BHS Document 16 Filed 02/23/21 Page 2 of 3




 1   Court’s January 25, 2021 scheduling order, see ECF 9 at 1. Defendants therefore request that the

 2   Rule 26(f) Conference deadline be extended to March 15, 2021; the Initial Disclosures deadline be

 3   extended to March 22, 2021; and the Joint Status Report due date be extended to March 29, 2021.

 4   Undersigned counsel has conferred with Plaintiffs’ counsel and is informed that Plaintiffs consent to

 5   this request.

 6

 7    Dated: February 23, 2021                       Respectfully submitted,

 8                                                   BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General
 9
                                                     BRIGHAM J. BOWEN
10                                                   Assistant Branch Director

11                                                   /s/ Michael J. Gaffney
                                                     MICHAEL J. GAFFNEY
12                                                   (D.C. Bar No. 1048531)
                                                     JOSEPH J. DEMOTT
                                                     (Va. Bar No. 93981)
13                                                   Trial Attorneys
                                                     United States Department of Justice
14                                                   Civil Division, Federal Programs Branch
                                                     1100 L St. NW
15                                                   Washington, DC 20005
                                                     Tel: (202) 514-2356
16                                                   Facsimile: (202) 616-8460
                                                     E-mail: Michael.J.Gaffney@usdoj.gov
17
                                                     Counsel for Defendants
18

19

20

21

22

23


      2 – CONSENT MOT. TO EXTEND DEADLINES, No. 2:20-cv-01560-BHS          U.S. Department of Justice
                                                                           1100 L St. NW, Washington, DC 20005
                                                                           (202) 514-2356
                 Case 2:20-cv-01560-BHS Document 16 Filed 02/23/21 Page 3 of 3




 1                                          [PROPOSED] ORDER

 2          IT IS SO ORDERED. Defendants’ deadline to respond to the complaint shall be extended by

 3   7 days, to March 4, 2021. The Rule 26(f) Conference deadline is reset to March 15, 2021; the Initial

 4   Disclosures deadline is reset to March 22, 2021; and the Joint Status Report shall be due on March

 5   29, 2021.

 6

 7          Dated this ___ day of February, 2021.

 8

 9                                                        ___________________
                                                          Benjamin H. Settle
10                                                        U.S. District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23


      3 – CONSENT MOT. TO EXTEND DEADLINES, No. 2:20-cv-01560-BHS          U.S. Department of Justice
                                                                           1100 L St. NW, Washington, DC 20005
                                                                           (202) 514-2356
